United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                  October 21, 2004

                                                           Charles R. Fulbruge III
                                                                   Clerk
                            No. 04-40226
                        Conference Calendar



UNITED STATES OF AMERICA,

                                     Plaintiff-Appellee,

versus

JUAN FRANCISCO MATAMOROS-LARA,

                                     Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. V-03-CR-35-2
                       --------------------

Before JOLLY, JONES, and WIENER, Circuit Judges.

PER CURIAM:*

     Juan Francisco Matamoros-Lara appeals the sentence imposed

under the United States Sentencing Guidelines following his

conviction of concealing and transporting illegal aliens in

violation of 8 U.S.C. § 1324.    For the first time on appeal,

Matamoros-Lara argues that he was sentenced in violation of his

Sixth Amendment right to a jury trial, as set out in Blakely v.

Washington, 124 S. Ct. 2531 (2004), and Apprendi v. New Jersey,

530 U.S. 466 (2000).


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-40226
                                -2-

     Matamoros-Lara’s argument is foreclosed by this court’s

decision in United States v. Pineiro, 377 F.3d 464, 465-66   (5th

Cir. 2004)(holding that Blakely does not apply to the federal

sentencing guidelines), petition for cert. filed (July 14, 2004)

(No. 04-5263).   Accordingly, the judgment of the district court

is AFFIRMED.   Matamoros-Lara’s motion to abate the proceedings in

his case is DENIED.

          AFFIRMED; MOTION DENIED.